Exhibit 10.1

     
(GRAPHIC) [y90620y9062005.gif]
  DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

April 1, 2011
Jeffrey J. Hurd, Esq.
Senior Vice President —
     Human Resources and Communications
American International Group, Inc.
180 Maiden Lane
22nd Floor
New York, NY 10038-4925

           Re:   Compensation Payments and Structures for Senior Executive
Officers and Most
Highly Compensated Employees (“Covered Employees 1 — 25”)

Dear Mr. Hurd:
     Pursuant to the Department of the Treasury’s Interim Final Rule on TARP
Standards for Compensation and Corporate Governance,1 the Office of the Special
Master has completed its review of the 2011 compensation submission by American
International Group, Inc. (“AIG”), on behalf of its senior executive officers
and next 20 most highly compensated employees (“Covered Employees 1 — 25” or
“Covered Employees”). Attached as Annex A is a determination memorandum
(accompanied by Exhibits I and II) providing the determinations of the Office of
the Special Master with respect to 2011 compensation for Covered Employees 1 —
25. 31 C.F.R. § 30.16(a)(3)(i).
     The Interim Final Rule requires the Office of the Special Master to
determine whether the compensation structure for each Covered Employee 1 — 25
“will or may result in payments that are inconsistent with the purposes of
Section 111 of EESA or TARP,2 or are otherwise contrary to the public interest”
(as applied to Covered Employees of exceptional assistance recipients, the
“public interest standard”). Id. The Office of the Special Master must make such
determinations by applying six principles: avoid incentives to take excessive
risk, maximize the company’s ability to repay the taxpayer, appropriately
allocate the components of compensation, use performance-based compensation,
employ pay structures and amounts that are consistent with those at comparable
entities, and base pay on the employee’s contribution to the value of the TARP
recipient enterprise. Id. These principles are discussed in further detail in
Annex A.
 

1   The Interim Final Rule and all determination letters issued by the Office of
the Special Master are available at www.financialstability.gov (click on “About
Financial Stability”, then click on “Plan”, then scroll down to the
second-to-last link and click on “Executive Compensation Guidance”).   2   These
purposes are “maximization of overall returns to the taxpayers of the United
States and providing stability and preventing disruptions to financial markets”.
31 C.F.R. § 30.16(b)(1).

 



--------------------------------------------------------------------------------



 



          To apply the six principles and ensure that compensation structures
satisfy the public interest standard, the Office of the Special Master developed
practical guidelines (“guidelines”), which were identified in the determination
letters issued by the Office of the Special Master on October 22, 2009, and
March 23, 2010, relating to 2009 and 2010 compensation, respectively.3
Compensation in 2011 at the four remaining recipients of exceptional assistance
must continue to comport with these guidelines, which generally include the
following:

  •   Limit guaranteed cash. The majority of each Covered Employee’s base salary
should be paid in the form of stock that will immediately vest as earned, but
will be redeemable only in three equal, annual installments beginning on the
second anniversary of the date stock salary is earned (or the first anniversary
if the TARP recipient has begun to repay its obligations). Although the Interim
Final Rule limits incentives to one-third of annual compensation, the use of
stock salary, as contemplated by the Interim Final Rule, provides a performance
component for a portion of the employee’s base compensation. Base salary paid in
cash should in most cases not exceed $500,000.     •   Require that incentives
be contingent on performance. Incentive compensation should be based on
measurable performance goals that are designed by, and the achievement of which
is determined by, the company’s independent compensation committee.     •  
Focus on long-term value creation. A significant amount of compensation should
reflect a company’s long-term performance and value. In most circumstances a
large proportion of compensation should be held or deferred for a period of at
least three years.     •   Minimal perquisites. Compensation structures that are
not aligned with shareholder and taxpayer interests in the firm should be
minimized or eliminated.

In applying the above guidelines, the Office of the Special Master has
implemented certain restrictions on practices that present conflicting
incentives. For example, Covered Employees are prohibited from engaging in any
hedging or derivative transactions involving company stock that would undermine
the long-term performance incentives created by the approved compensation
structures.
          Finally, the determinations of the Office of the Special Master take
into account the requirements of the Interim Final Rule that generally apply to
all TARP recipients whether or not they are subject to the jurisdiction of the
Office of the Special Master: (a) prohibition of all bonuses and incentives,
including cash bonuses and stock options (the only exception to the
fixed-compensation-only rule is the ability to award a bonus in the form of
long-term restricted
 

3   In this determination letter, the terms “public interest standard”,
“principles” and “guidelines” have distinct meanings. The term “public interest
standard” refers to the determination standard laid out in the Interim Final
Rule. The term “principles” refers to the six principles (listed above and
further described in Annex A) that the Interim Final Rule instructs the Office
of the Special Master to apply in determining whether compensation meets the
public interest standard. The term “guidelines” refers to the practical
guidelines developed by the Office of the Special Master to implement the
principles and ensure satisfaction of the public interest standard. In addition,
the term “Office of the Special Master” is used consistently to refer to the
Office or the defined term “Special Master” as used in the Interim Final Rule.

2



--------------------------------------------------------------------------------



 



stock that does not exceed one-third of compensation in the year of grant, has a
minimum vesting period of two years and cannot be transferred by the employee,
even if fully vested, earlier than pursuant to a schedule that reflects the
company’s actual repayment of TARP obligations in 25% increments),
(b) requirement of a “clawback” of any bonus that is later determined to have
been awarded based on materially inaccurate performance criteria, (c) limitation
of golden parachute payments and (d) prohibition of tax gross-ups.
          AIG’s compensation submission generally is consistent with these
important principles and guidelines, but certain modifications were necessary to
ensure that compensation for AIG’s Covered Employees 1 — 25 satisfies the public
interest standard. The Office of the Special Master’s determinations are
described in detail in the attached determination memorandum.
          Pursuant to the Interim Final Rule, AIG. may, within 30 days of the
date hereof, request in writing that the Office of the Special Master reconsider
the determinations set forth in the determination memorandum. If AIG does not
request reconsideration within 30 days, these initial determinations will be
treated as final determinations. Id. § 30.16(c)(1).
Very truly yours,
-s- Patricia Geoghegan [y90620y9062006.gif]
Patricia Geoghegan
Office of the Special Master
for TARP Executive Compensation

      Enclosures
 
   
cc:
  Mitchell D. Schultz
 
  Jacqueline Aguanno
 
  Marc R. Trevino, Esq.

3



--------------------------------------------------------------------------------



 



ANNEX A
DETERMINATION MEMORANDUM
I. Introduction
          The Emergency Economic Stabilization Act of 2008, as amended by the
American Recovery and Reinvestment Act of 2009 (“EESA”), requires the Secretary
of the Treasury to establish standards related to executive compensation and
corporate governance for institutions receiving financial assistance under the
Troubled Asset Relief Program (“TARP”). Emergency Economic Stabilization Act of
2008, 12 U.S.C. §5221 (2010). Through the Department of the Treasury’s Interim
Final Rule on TARP Standards for Compensation and Corporate Governance (the
“Rule”), the Secretary delegated to the Office of the Special Master for TARP
Executive Compensation (the “Office of the Special Master”) responsibility for
reviewing compensation structures of certain employees at institutions that
received exceptional financial assistance under TARP (“Exceptional Assistance
Recipients”).4 31 C.F.R. § 30.16(a); id. § 30.16(a)(3). For these employees, the
Office of the Special Master must determine whether the compensation structure
will or may result in payments “inconsistent with the purposes of Section 111 of
EESA or TARP, or...otherwise contrary to the public interest.” Id. §
30.16(a)(3)(i).
          American International Group, Inc. (“AIG” or the “Company”), one of
four remaining Exceptional Assistance Recipients, has submitted to the Office of
the Special Master proposed 2011 compensation structures (the “Proposed
Structures”) for review pursuant to Section 30.16(a)(3)(i) of the Rule. These
compensation structures apply to five employees that the Company has identified
for 2011 as senior executive officers (the “Senior Executive Officers,” or
“SEOs”) for purposes of the Rule, and 18 employees the Company has identified as
among the most highly compensated employees of the Company for purposes of the
Rule (the “Most Highly Compensated Employees,” and, together with the SEOs, the
“Covered Employees”). Two employees who otherwise would have been included in
the Covered Employee group have departed the Company (or have scheduled an
impending departure), but remain subject to the applicable rules for Covered
Employees who have left the Company.
          The Office of the Special Master has completed the review of the
Company’s Proposed Structures for the Covered Employees pursuant to the
principles set forth in the Rule. Id. § 30.16(b)(1). This Determination
Memorandum sets forth the determinations of the Office of the Special Master,
pursuant to Section 30.16(a)(3)(i) of the Rule, with respect to the Covered
Employees.
II. Background
          On June 15, 2009, the Department of the Treasury (“Treasury”)
promulgated the Rule, creating the Office of the Special Master and delineating
its responsibilities. The Rule requires
 

4   The Interim Final Rule on TARP Standards for Compensation and Corporate
Governance, technical corrections to the Rule and all Prior Determinations are
available on the Department of the Treasury website at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensation/Pages/default.aspx.

A1



--------------------------------------------------------------------------------



 



that each Exceptional Assistance Recipient submit proposed compensation
structures for each Senior Executive Officer and Most Highly Compensated
Employee. 31 C.F.R. § 30.16(a)(3)(i).
          On October 22, 2009, and on March 23, 2010, in each case after
reviewing submissions of proposed compensation structures and amounts from AIG,
the Office of the Special Master issued determinations regarding AIG’s
compensation structures, and amounts potentially payable thereunder, for AIG’s
senior executive officers and certain most highly compensated employees (the
“Prior Determinations”). The Prior Determinations were made in light of six
principles defined in the Rule and discussed in Part III below (the
“principles”), and proposed compensation structures for Covered Employees were
modified as needed to ensure that compensation would not “result in payments
that are inconsistent with the purposes of Section 111 of EESA or TARP, or are
otherwise contrary to the public interest” (as applied to Covered Employees of
Exceptional Assistance Recipients, the “public interest standard”). 31 C.F.R. §
30.16(a)(3)(i). To apply the principles and ensure that compensation structures
satisfy the public interest standard, the Office of the Special Master developed
practical guidelines (the “guidelines”), which informed the Prior Determinations
and are described in the cover letter accompanying this Determination
Memorandum.5 The Prior Determinations applied only to those individuals
identified by the Company as subject to the Office of the Special Master’s
mandatory jurisdiction to review and approve compensation structures and
payments, see id., for the period under review and only with respect to
compensation for services provided to AIG for that period.
          On January 3, 2011, the Office of the Special Master requested from
each remaining Exceptional Assistance Recipient, including AIG, certain data and
documentary information necessary to facilitate the Office of the Special
Master’s review of the Company’s 2011 compensation structures. The request
required AIG to submit data describing its proposed compensation structures, and
the payments that would result from the proposals, concerning each Covered
Employee.
          In addition, the Rule authorizes the Office of the Special Master to
request information from an Exceptional Assistance Recipient “under such
procedures as the Special Master shall determine.” Id. § 30.16(d). AIG was
required to submit competitive market data indicating how the amounts payable
under AIG’s proposed compensation structures relate to the amounts paid to
persons in similar positions or roles at similar entities. AIG was also required
to submit a range of documentation, including information related to proposed
performance metrics, internal policies designed to curb excessive risk, and
certain previously existing compensation plans and agreements.
          AIG submitted this information to the Office of the Special Master on
January 31, 2011. Following a preliminary review of the submission, on
February 11, 2011, the Office of the Special Master determined that AIG’s
submission was substantially complete for purposes of the Rule. Id. §
30.16(a)(3)(i). The Office of the Special Master then commenced a formal review
of
 

5   For a further discussion of the guidelines, see pages 9 — 10 of the
September 10, 2010, Final Report of Special Master Kenneth R. Feinberg,
available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensat
ion/Documents/Final%20Report%20of%20Kenneth%20Feinberg%20-%20FINAL.PDF.

A2



--------------------------------------------------------------------------------



 



AIG’s proposed compensation structures for the Covered Employees. The Rule
provides that the Office of the Special Master is required to issue a
compensation determination within 60 days of receipt of a substantially complete
submission. Id.
          The Office of the Special Master’s review of the Company’s proposals
was aided by analysis from a number of internal and external sources, including:

  •   Treasury personnel with significant experience related to executive
compensation detailed to the Office of the Special Master;     •   Competitive
market data provided by the Company in connection with its submission to the
Office of the Special Master;     •   External information on comparable
compensation structures extracted from the U.S. Mercer Benchmark
Database-Executive; and     •   Equilar’s ExecutiveInsight database (which
includes information drawn from publicly filed proxy statements).

          The Office of the Special Master has also considered national and
global developments in the regulation of executive compensation. In July 2010,
Congress passed the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Dodd-Frank Act”), directing further regulation on incentive-based
compensation. In February 2011, the FDIC approved a joint proposed rulemaking
with six other agencies under the Dodd-Frank Act, mandating, among other things,
the deferral of half of large banks’ top executive bonuses. The SEC recently
approved its version of the proposed rule.6 The Office of the Special Master
continues to monitor evolving standards for executive compensation.
          The Office of the Special Master considered all the sources above, in
light of the statutory and regulatory standards described in Part III below,
when evaluating the Company’s proposed compensation structures for the Covered
Employees for 2011.
III. Statutory and Regulatory Standards
          The Rule requires that the Office of the Special Master determine for
each of the Covered Employees whether AIG’s proposed compensation structure,
including amounts payable or potentially payable under the compensation
structure, “will or may result in payments that are inconsistent with the
purposes of Section 111 of EESA or TARP, or are otherwise contrary to the public
interest.” 31 C.F.R. § 30.16(a)(3). The Rule requires that, in making these
compensation determinations, the Office of the Special Master shall apply six
principles that are intended to be
 

6   See SEC Press Release No. 2011-77 (March 30, 2011). Internationally, the EU
adopted a directive on remuneration policies which was further implemented in
guidelines released in December 2010. The UK issued its final regulations under
those guidelines in the same month. These developments may be considered a
response to the meeting of the G20 in April 2009, and also more broadly as a
response to the financial crisis and changing views on the regulation of
executive compensation. Generally, the principles underlying the emerging
regulations are consistent with the objectives of the Office of the Special
Master.

A3



--------------------------------------------------------------------------------



 



consistent with sound compensation practices appropriate for TARP recipients and
to advance the purposes and considerations described in EESA, including the
maximization of overall returns to the taxpayers of the United States and
providing stability and preventing disruptions to financial markets. EESA, Pub.
L. No. 110-343 §2, §103 (2008). These principles are:

  (1)   Avoidance of incentives to take excessive risk. The compensation
structure should avoid incentives that encourage employees to take unnecessary
or excessive risks that could threaten the value of the Exceptional Assistance
Recipient, including incentives that reward employees for short-term or
temporary increases in value or performance, or similar measures that may
undercut the long-term value of the Exceptional Assistance Recipient.
Compensation packages should be aligned with sound risk management. Id. §
30.16(b)(1)(i).     (2)   Taxpayer return. The compensation structure and amount
payable should reflect the need for the Exceptional Assistance Recipient to
remain a competitive enterprise, to retain and recruit talented employees who
will contribute to the recipient’s future success, so that the Company will
ultimately be able to repay its TARP obligations. Id. § 30.16(b)(1)(ii).     (3)
  Appropriate allocation of components of compensation. The compensation
structure should appropriately allocate the components of compensation such as
salary and short-term and long-term performance incentives, as well as the
extent to which compensation is provided in cash, equity, or other types of
compensation such as executive pensions, or other benefits, or perquisites,
based on the specific role of the employee and other relevant circumstances,
including the nature and amount of current compensation, deferred compensation,
or other compensation and benefits previously paid or awarded. Id. §
30.16(b)(1)(iii).     (4)   Performance-based compensation. An appropriate
portion of the compensation should be performance-based over a relevant
performance period. Performance-based compensation should be determined through
tailored metrics that encompass individual performance and/or the performance of
the Exceptional Assistance Recipient or a relevant business unit taking into
consideration specific business objectives. Performance metrics may relate to
employee compliance with relevant corporate policies. In addition, the
likelihood of meeting the performance metrics should not be so great that the
arrangement fails to provide an adequate incentive for the employee to perform,
and performance metrics should be measurable, enforceable, and actually enforced
if not met. Id. § 30.16(b)(1)(iv).     (5)   Comparable structures and payments.
The compensation structure, and amounts payable where applicable, should be
consistent with, and not excessive taking into account, compensation structures
and amounts for persons in similar positions or roles at similar entities that
are similarly situated, including, as applicable, entities competing in the same
markets and similarly situated entities that are financially distressed or that
are contemplating or undergoing reorganization. Id. § 30.16(b)(1)(v).

A4



--------------------------------------------------------------------------------



 



  (6)   Employee contribution to TARP recipient value. The compensation
structure and amount payable should reflect the current or prospective
contributions of an employee to the value of the Exceptional Assistance
Recipient, taking into account multiple factors such as revenue production,
specific expertise, compliance with company policy and regulation (including
risk management), and corporate leadership, as well as the role the employee may
have had with respect to any change in the financial health or competitive
position of the recipient. Id. § 30.16(b)(1)(vi).

          The Rule provides that the Office of the Special Master shall have
discretion to determine the appropriate weight or relevance of a particular
principle depending on the facts and circumstances surrounding the compensation
structure or payment for a particular employee. Id. § 30.16(b). To the extent
two or more principles may appear inconsistent in a particular situation, the
Rule requires that the Office of the Special Master exercise discretion in
determining the relative weight to be accorded to each principle. Id.
          The Rule provides that the Office of the Special Master may, in the
course of applying these principles, take into account other compensation
structures and other compensation earned, accrued, or paid, including
compensation and compensation structures that are not subject to the
restrictions of Section 111 of EESA. For example, the Office of the Special
Master may consider payments obligated to be made by the Company pursuant to
certain legally binding rights under valid written employment contracts entered
into prior to enactment of the statute and the accompanying Rule. Id. §
30.16(a)(3).
IV. Compensation Structures and Payments
A. AIG Proposals
          AIG has provided the Office of the Special Master with detailed
information concerning its proposed 2011 compensation structures for the Covered
Employees, including amounts proposed to be paid under the compensation
structure for each Covered Employee (the “Proposed Structures”).
          AIG supported its proposal with detailed assessments of each Covered
Employee’s tenure and responsibilities at the Company and historical
compensation structure. The submission also included market data that, according
to the Company, indicated that the amounts potentially payable to each employee
were comparable to the compensation payable to persons in similar positions or
roles at a “peer group” of entities selected by the Company.7 Twelve of the
employees listed as Covered Employees in 2010 remain on the list of Covered
Employees for 2011, and eleven employees are new entrants to the group.8
 

7   As disclosed in its 2010 proxy materials as filed with the SEC, among the
companies included in the market data submitted by AIG with respect to one or
more of its Covered Employees were Aetna Inc., AFLAC Incorporated, The Allstate
Corporation, Bank of America Corporation, The Chubb Corporation, CIGNA
Corporation, Citigroup Inc., Hartford Financial Services Group, MetLife Inc. and
Prudential Financial.   8   As described in a supplemental determination letter
dated August 3, 2010, one employee was inadvertently omitted from the 2010 list
of senior executive officers and next 20 most highly paid employees. Approved
compensation for

A5



--------------------------------------------------------------------------------



 



          In 2009 and 2010, the proposed compensation structures for Covered
Employees who were employees of AIG Financial Products (“AIGFP”) included
features that differed from the proposed structures for the other Covered
Employees. Accordingly, the Prior Determinations discussed the proposals for the
AIGFP employees, and retention payments made to them, separately from the
proposals for the other Covered Employees. For 2011, however, AIG has generally
proposed no distinct features with respect to the Proposed Structures for AIGFP
employees. In addition, AIG has indicated that no retention payments will be
made in 2011 to any Covered Employee. Only four Covered Employees in 2011 serve
as employees of AIGFP, and AIG has indicated that two of these employees are
moving to its asset management group and one is expected to leave AIG in 2011.
Therefore, the proposals for all Covered Employees are discussed together in the
sections that follow.
          1. Cash Salary
          The Proposed Structures for Covered Employees include cash salaries of
more than $500,000 for five Covered Employees (the same number as in 2010). In
addition, AIG proposed raising cash salaries for two Covered Employees.9 AIG
asserted that these increases could be justified by the greatly expanded roles
and increased responsibilities of these employees and by reference to the
compensation of persons in similar positions or roles at similar entities. AIG
also noted that total direct compensation for these employees decreased
significantly from 2010 to 2011.
          2. Stock Salary
          In the Prior Determinations, AIG proposed stock salary structures that
reflected the value of a “basket”. In 2009, the “basket” reflected the value of
four AIG insurance companies and, in 2010, it reflected the value of AIG common
stock and a “hybrid” security. In light of the recapitalization of AIG in
January 2011,10 AIG has proposed the use of AIG common stock or common stock
units for 2011 stock salary.
          As required by the Rule, the common stock or common stock units
proposed to be used for stock salary would be fully vested upon grant.
 

    this employee, therefore, did not appear in Exhibit I to the 2010
determination memorandum dated March 23, 2010. For purposes of this
Determination Memorandum, we have treated this employee as included in the
Covered Employee group in both 2010 and 2011. See Letter to Jeffrey J. Hurd,
Esq. (August 3, 2010), available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensation/Documents/20100803%20AIG%20Supplemental%20Determination.pdf.
  9   The Office of the Special Master previously reviewed the employment
agreement of another employee new to the 2011 Covered Employee group and
approved the 2010 and 2011 cash salary set forth in the agreement. See Letter to
Robert H. Benmosche (February 5, 2010), available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensation/Documents/exec_comp20100208AIGLetter.pdf.
  10   See Treasury press release (January 14, 2011), available at
http://www.treasury.gov/press-center/press-releases/Pages/tg1024.aspx.

A6



--------------------------------------------------------------------------------



 



          3. Annual Long-Term Incentive Awards
          AIG proposed target annual long-term incentive awards for most Covered
Employees representing 10% of their total 2011 compensation and payable in
long-term restricted stock units that generally vest only if the Covered
Employee remains employed by the Company on the third anniversary of the grant
date. As required by the Rule, these awards would become payable only in 25%
installments for each 25% of AIG’s TARP obligations that are repaid.
          4. “Other” Compensation and Perquisites
          AIG proposed payments of “other” compensation, as well as perquisites,
to the Covered Employees. These proposed payments varied in value.
B. Determinations of the Office of the Special Master
          The Office of the Special Master has reviewed the Proposed Structures
in detail by application of the six principles set forth in the Rule and
described in Part III above. The Office of the Special Master’s review also made
use of the resources described in Part II. In order to consistently apply the
principles and ensure the satisfaction of the public interest standard, the
Office of the Special Master has determined that the guidelines established in
2009, and applied in 2010, must continue to govern compensation in 2011.
          After reviewing the Proposed Structures, the Office of the Special
Master has concluded that they are in most respects consistent with the
guidelines. However, certain aspects of the Proposed Structures and amounts
potentially payable under the Proposed Structures require modification to ensure
that they are consistent with the public interest standard.11
          The Office of the Special Master has determined, in light of the
considerations that follow, that the compensation structures described in
Exhibits I and II to this Determination Memorandum will not, by virtue of either
their structural design or the amounts potentially payable under them, result in
payments inconsistent with the public interest standard.

1.   Cash Salary

 

11   To the extent the Office of the Special Master previously approved
compensation packages proposed in employment agreements submitted to the Office
of the Special Master by the Company in 2010, the Office of the Special Master’s
2011 determinations reflect the previously approved structures and amounts. See
Letter to Jeffrey J. Hurd, Esq. (August 3, 2010), available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensation/Documents/20100803%20AIG%20Supplemental%20Determination.pdf;
Letter to Jeffrey J. Hurd, Esq. (May 18, 2010), available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensat
ion/Documents/20100518+AIG+Letter.PDF; Letter to Robert H. Benmosche,
(February 5, 2010), available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensat
ion/Documents/exec_comp20100208AIGLetter.pdf. See also Letter to the AIG
Compensation Management and Resources Committee (October 9, 2009), available at
http://www.treasury.gov/initiatives/financial-stability/about/Recipient_Guidance/executive-compensat
ion/Documents/RobertBenmoscheDeterminationLetter.pdf.

A7



--------------------------------------------------------------------------------



 



          The Office of the Special Master reviewed AIG’s proposed cash salaries
in light of the principle that compensation structures should generally be
comparable to “compensation structures and amounts for persons in similar
positions or roles at similar entities,” 31 C.F.R. § 30.16(b)(1)(v). Based in
part upon this principle, the Office of the Special Master has concluded that
cash salaries generally should target the 50th percentile as compared to persons
in similar positions or roles at similar entities, because such levels of cash
salaries balance the need to attract and retain talent with the need for
compensation structures that reflect the circumstances of Exceptional Assistance
Recipients.
          The Office of the Special Master also reviewed AIG’s proposed cash
salaries in light of the principle that compensation structures should be
“performance-based over a relevant performance period.” Id. § 30.16(b)(1)(iv).
Based in part upon this principle, the Office of the Special Master has
determined that, other than in exceptional cases for good cause shown, a Covered
Employee’s cash salary should not exceed $500,000.
          After reviewing AIG’s proposal, the Office of the Special Master has
determined that, in general, the proposed cash salaries target the 50th
percentile of cash salaries paid to persons in similar positions or roles at
similar entities. The Office of the Special Master has also concluded that the
proposed cash salary increases are appropriate in light of the enhanced
responsibilities and expanded roles of the affected employees and the cash
salaries paid to individuals in their peer group. The Office of the Special
Master has determined, however, that the full amount of the proposed increases
was not justified. The cash salaries that the Office of the Special Master has
determined are consistent with the public interest standard for the Covered
Employees are set forth in Exhibit I.
          2. Stock Salary
          The Office of the Special Master reviewed the amount of stock salary
AIG proposed to pay the Covered Employees in light of the principles that
compensation structures should generally be comparable to “compensation
structures and amounts for persons in similar positions or roles at similar
entities,” id. § 30.16(b)(1)(v), and that a “compensation structure, and amount
payable...should reflect the current or prospective contributions of an employee
to the value of the [Company].” Id. § 30.16(b)(1)(vi). The Office of the Special
Master found that the amounts of stock salary proposed by AIG generally would
place the Covered Employees around the 50th percentile of compensation for
persons in similar roles at similar entities. However, in light of the principle
that “an appropriate portion of the compensation should be performance-based
over a relevant performance period”, id. § 30.15(b)(1)(iv), the Office of the
Special Master concluded that, in certain cases, the proposed stock salary
amount was not justified and that a portion of compensation should be
reallocated from stock salary to the long-term incentive award. (See item 3
below.) The stock salaries that the Office of the Special Master has determined
are consistent with the public interest standard for 2011 are set forth in
Exhibit I.
          The Office of the Special Master reviewed the structure of AIG’s
proposal for stock salary in light of the principle that compensation structures
should align performance incentives with long-term value creation rather than
short-term profits. See id. § 30.16(b)(1)(i). In light of

A8



--------------------------------------------------------------------------------



 



this principle, the guidelines provide that stock salary may be redeemable only
in three equal, annual installments beginning on the first anniversary of
grant.12 The Proposed Structures are consistent with this requirement. In
addition, AIG’s proposal to use common stock or common stock units for 2011
stock salary awards, rather than a “basket” of units or securities, is
consistent with the structure of stock salary payable by the other Exceptional
Assistance Recipients. Moreover, most employers that provide equity compensation
do so in common stock or in a form that is measured by common stock.
          3. Annual Long-Term Incentive Awards
          The Office of the Special Master reviewed AIG’s proposed target annual
long-term incentive awards in light of the principle that performance-based
compensation should be payable “over a relevant performance period.” Id. §
30.16(b)(1)(iv). Based in part upon this principle, long-term incentives must be
paid in the form of long-term restricted stock, and may be paid if, and only if,
objective performance metrics are achieved and the employee continues to provide
services to the company for three years following the date of grant.13
          The structure of AIG’s proposed annual long-term incentive awards
generally satisfies these requirements. Under the Proposed Structures, annual
long-term incentive awards for 2011 will be payable only upon the achievement of
specified, objective performance criteria to be provided to the Office of the
Special Master and generally only if the employee continues to provide services
to the Company for three years following the date of grant. In addition, as
required by the Rule, these awards may be redeemed only in 25% installments for
each 25% of AIG’s TARP obligations that are repaid.
          The Office of the Special Master also reviewed the target amounts of
annual long-term incentive awards AIG proposed for the Covered Employees in
light of the principle that an “appropriate portion of the compensation should
be performance-based,” id. § 30.16(b)(1)(iv), and “performance metrics should be
measurable, enforceable, and actually enforced if not met.” Id. In the case of a
number of Covered Employees, the Proposed Structures failed to satisfy these
principles because they allocated no more than 10% of a Covered Employee’s
compensation to long-term restricted stock that is based on the achievement of
performance measures. In the case of certain Covered Employees, however, the
Office of the Special Master acknowledged that a lower allocation of long-term
restricted stock was appropriate. The target annual long-term incentive awards
that the Office of the Special Master has determined are consistent with the
public interest standard for 2011 are set forth in Exhibit I.
 

12   As described in the 2010 Determination, AIG completed a corporate
transaction that resulted in a partial repayment to the Federal Reserve Bank of
New York. In accordance with the guidelines, stock salary granted in 2011 may be
redeemed beginning on the first (rather than the second) anniversary of grant.  
13   In line with the proposed rulemaking under the Dodd-Frank Act referenced
above, and in conformity with the minimum two-year vesting requirement of the
Rule, pro rata vesting of long-term incentive awards for 2011 services will be
permitted after two years, allowing two-thirds of the award to vest after two
years, with the last third vesting on the third anniversary of the date of
grant.

A9



--------------------------------------------------------------------------------



 



          4. “Other” Compensation and Perquisites
          Perquisites and “other” compensation provided to a Covered Employee
must be limited to $25,000 on an annual basis. The Proposed Structures are
consistent with this requirement. As described in Exhibit II, any exceptions to
this limitation will require that the Company provide to the Office of the
Special Master an independent justification for the payment that is satisfactory
to the Office of the Special Master.14 To the extent that payments exceeding
this limitation have already been made to a Covered Employee in 2011, those
amounts should be promptly returned to the Company.
          5. Non-Qualified Deferred Compensation
          Covered Employees must not accrue in 2011 additional amounts under
supplemental executive retirement plans and other “non-qualified deferred
compensation” plans, as described in Exhibit II.
          6. Severance Plans
          The Company must ensure that 2011 compensation structures for Covered
Employees do not result in an increase in the amounts payable pursuant to
severance arrangements.
          7. Departed Employees
          Two employees who would have been Covered Employees had they remained
employed by the Company have departed the Company (or have scheduled an
impending departure). With respect to these individuals, the Office of the
Special Master has determined that the payment of stock salaries and cash
salaries at the rates in effect on January 1, 2011, through the date of the
termination of employment, and payment of up to $25,000 in perquisites and
“other” compensation are consistent with the public interest standard. No other
payments of total direct compensation to these employees for 2011 would be
consistent with the public interest standard. Any exceptions to this limitation
will require that the Company provide to the Office of the Special Master an
independent justification for the payment that is satisfactory to the Office of
the Special Master. For the avoidance of doubt, as mentioned in Part I, these
employees remain subject to the applicable provisions of the Rule, and any other
compensation they have accrued remains subject to the above provisions of this
Part IV (or, if applicable, the corresponding provisions of the Prior
Determinations) and Exhibit II.
V. Corporate Governance
          As noted in Part III above, the Rule requires the Office of the
Special Master to consider the extent to which compensation structures are
“performance-based over a relevant performance
 

14   AIG has identified certain employees subject to expatriate arrangements
providing for the payment of certain “other” compensation in excess of this
limitation. The Office of the Special Master has previously reviewed these
arrangements and has concluded that such payments, not to exceed $350,000 per
employee, in addition to payments to these employees pursuant to “tax
equalization agreements” as defined in the Rule, are consistent with the public
interest standard.

A10



--------------------------------------------------------------------------------



 



period,” 31 C.F.R. § 30.16(b)(1)(iv). In light of the importance of this
principle, as in the Prior Determinations, the Office of the Special Master
requires that AIG take certain corporate governance steps to ensure that the
compensation structures for the Covered Employees, and the amounts payable or
potentially payable under those structures, are consistent with the public
interest standard. Among other requirements, AIG must:

  •   Ensure that employees are prohibited from engaging in any hedging or
derivative transaction with respect to Company stock that would undermine the
long-term performance incentives created by the compensation structures set
forth in Exhibits I and II.     •   Maintain a compensation committee composed
exclusively of independent directors, which must discuss, evaluate, and review
with AIG’s senior risk officers any risks that could threaten the value of AIG.
Id. § 30.4; id. § 30.5.     •   Ensure that the compensation committee discloses
to Treasury an annual narrative description of whether AIG, its board of
directors, or the committee has engaged a compensation consultant during the
past three years and, if so, the types of services provided by the compensation
consultant or any affiliate, including any “benchmarking” or comparisons
employed to identify certain percentile levels of pay. Id. § 30.11(c).     •  
Provide to Treasury an annual disclosure of any perquisite whose total value for
AIG’s fiscal year exceeds $25,000 for each of the Covered Employees, as well as
a narrative description of the amount and nature of these perquisites, the
recipient of these perquisites and a justification for offering these
perquisites (including a justification for offering the perquisite, and not only
for offering the perquisite with a value that exceeds $25,000). Id. § 30.11(b).
    •   Ensure that any incentive award paid to a Covered Employee is subject to
a clawback if the award was based on materially inaccurate financial statements
(which term includes, but is not limited to, statements of earnings, revenues,
or gains) or any other materially inaccurate performance metric criteria. AIG
must exercise its clawback rights except to the extent that it is unreasonable
to do so. Id. § 30.8.     •   AIG was required to adopt an excessive or luxury
expenditures policy, provide that policy to Treasury, and post it on AIG’s
website. If AIG’s board of directors makes any material amendments to this
policy, within ninety days of the adoption of the amended policy, the board of
directors must provide the amended policy to Treasury and post the amended
policy on its Internet website. Id. § 30.12.     •   Except as explicitly
permitted under the Rule, AIG is prohibited from providing (formally or
informally) tax gross-ups to any of the Covered Employees. Id. § 30.11(d).     •
  AIG’s chief executive officer and chief financial officer must provide written
certification of the Company’s compliance with the various requirements of
Section 111 of EESA. The precise nature of the required certification is
identified in the Rule. Id. § 30.15 Appx. B.

A11



--------------------------------------------------------------------------------



 



VI. Conclusion
          The Office of the Special Master has reviewed the Proposed Structures
for the Covered Employees for 2011 and, in light of the principles, applied the
guidelines in order to ensure the satisfaction of the public interest standard.
On the basis of that review, the Office of the Special Master has determined
that the Proposed Structures submitted by AIG are to a great extent consistent
with the Prior Determinations but require certain modifications in order to meet
the public interest standard.
          The Office of the Special Master has reviewed the compensation
structures set forth in Exhibits I and II in light of the principles set forth
at 31 C.F.R. § 30.16(b). Pursuant to the authority vested in the Office of the
Special Master by the Rule, and in accordance with Section 30.16(a)(3) thereof,
the Office of the Special Master hereby determines that the compensation
structures set forth in Exhibits I and II, including the amounts payable or
potentially payable under such compensation structures, will not result in
payments that are inconsistent with the purposes of Section 111 of EESA or TARP,
and will not otherwise be contrary to the public interest.
          Pursuant to the Interim Final Rule, AIG may, within 30 days of the
date hereof, request in writing that the Office of the Special Master reconsider
the determinations set forth in this Determination Memorandum. The request for
reconsideration must specify a factual error or relevant new information not
previously considered, and must demonstrate that such error or lack of
information resulted in a material error in the initial determinations. If AIG
does not request reconsideration within 30 days, the determinations set forth
herein will be treated as final determinations. Id. § 30.16(c)(1).
          The foregoing determinations are limited to the compensation
structures and employees described in Exhibits I and II, and shall not be relied
upon with respect to any other employee. The determinations are limited to the
authority vested in the Office of the Special Master by Section 30.16(a)(3)(i)
of the Rule, and shall not constitute, or be construed to constitute, the
judgment of the Office of the Special Master or Treasury with respect to the
compliance of any compensation structure with any other provision of the Rule.
Moreover, this Determination Memorandum has relied upon, and is qualified in its
entirety by, the accuracy of the materials submitted by the Company to the
Office of the Special Master, and the absence of any material misstatement or
omission in such materials.
          Finally, the foregoing determinations are limited to the compensation
structures described herein, and no further compensation of any kind payable to
any Covered Employee without the prior approval of the Office of the Special
Master would be consistent with the public interest standard.

A12



--------------------------------------------------------------------------------



 



EXHIBIT I
COVERED EMPLOYEES
2011 Compensation
Company Name: American International Group, Inc.

                                              Stock Salary   Long-Term
Restricted Stock                 (Performance based: The   (Performance based:
Awarded                 stock vests at grant and is   based on achievement of  
Total Direct             redeemable in three equal,   objective performance
goals.   Compensation             annual installments   Generally vests after 3
years of   (Cash salary + stock             beginning on the first   service.
Transferability dependent   salary + long-term Employee ID   Cash Salary  
anniversary of grant.)   on TARP repayment.)   restricted stock.)
1
  $ 3,000,000     $ 7,500,000     $ 0     $ 10,500,000  
101
  $ 500,000     $ 2,087,500     $ 862,500     $ 3,450,000  
108
  $ 500,000     $ 1,750,000     $ 750,000     $ 3,000,000  
127
  $ 500,000     $ 1,900,000     $ 800,000     $ 3,200,000  
133
  $ 450,000     $ 5,550,000     $ 0     $ 6,000,000  
134
  $ 700,000     $ 3,050,000     $ 1,250,000     $ 5,000,000  
157
  $ 125,000     $ 3,375,000     $ 0     $ 3,500,000  
163
  $ 495,000     $ 4,734,000     $ 1,071,000     $ 6,300,000  
182
  $ 450,000     $ 1,762,500     $ 737,500     $ 2,950,000  
188
  $ 450,000     $ 1,762,500     $ 737,500     $ 2,950,000  
206
  $ 700,000     $ 5,300,000     $ 2,000,000     $ 8,000,000  
219
  $ 500,000     $ 1,750,000     $ 750,000     $ 3,000,000  
237
  $ 495,000     $ 4,070,234     $ 934,766     $ 5,500,000  
244
  $ 500,000     $ 1,750,000     $ 750,000     $ 3,000,000  
261
  $ 475,000     $ 4,525,000     $ 0     $ 5,000,000  
265
  $ 500,000     $ 2,750,000     $ 0     $ 3,250,000  
267
  $ 495,000     $ 5,315,000     $ 1,190,000     $ 7,000,000  
278
  $ 500,000     $ 7,500,000     $ 0     $ 8,000,000  
526
  $ 400,000     $ 800,000     $ 300,000     $ 1,500,000  
684
  $ 500,000     $ 1,375,000     $ 625,000     $ 2,500,000  
1076
  $ 500,000     $ 5,500,000     $ 0     $ 6,000,000  
1077
  $ 1,800,000     $ 4,400,000     $ 800,000     $ 7,000,000  
1087
  $ 975,000     $ 3,225,000     $ 1,200,000     $ 5,400,000  

Comparison of 2011 compensation to prior year compensation for the employees
listed above
• Overall: Overall cash decreased $7.8 million or 33% and total direct
compensation decreased $2.2 million or 2.0%.
• The 12 executives remaining in the top 25 from 2010: Cash salaries increased
approximately $83,000 or 1.0% and total direct compensation increased
approximately $36,000 or 0.1%.
• The 11 executives new to the top 25 in 2011: Overall cash compensation
decreased $7.9 million or 52% and total direct compensation decreased
$2.3 million or 4.5% from 2010.
Note 1: The terms of stock salary delivered to Employee 1, the CEO, are provided
in a letter agreement the Office of the Special Master approved in a
determination dated October 2, 2009. This stock salary may not be redeemed until
the fifth anniversary of the effective date of the agreement.
Note 2: The total number of Covered Employees may be less than 25 because of
separations from service since January 1, 2011.

E1



--------------------------------------------------------------------------------



 



EXHIBIT II
TERMS AND CONDITIONS OF PAYMENTS AND STRUCTURES
CONSISTENT WITH THE PUBLIC INTEREST STANDARD
          The following general terms and conditions shall govern the
compensation structures described in Exhibit I. The Office of the Special
Master’s determination that those structures are consistent with the public
interest standard is qualified in its entirety by the Company’s adherence to
these terms and conditions.

•   Salary payments. Cash and stock base salaries reflect the annual rate for
the employee and are effective as of January 1, 2011, and in the case of stock
salary are payable on a nunc pro tunc basis from that date. To the extent the
Office of the Special Master’s determinations for 2011 reduce an employee’s
previous cash or stock salary rate, payments in excess of that rate prior to the
date hereof must be offset by reductions to prospective 2011 cash salary
payments or to any stock salary payable with respect to 2011.

•   Stock compensation generally. For purposes of the Determination Memorandum,
“stock” compensation includes common stock and stock units. Notwithstanding any
transferability restrictions applicable to any stock compensation described in
the Determination Memorandum, (1) an amount of stock sufficient to cover an
employee’s tax withholding obligations may become immediately transferable to
the extent necessary to satisfy the employee’s obligations, and (2) to the
extent permitted by the Rule, stock may become immediately transferable upon an
employee’s death or separation from service resulting from disability, as
defined in the Company’s broad-based long-term disability plan.

•   Stock salary. Stock salary must be determined as a dollar amount through the
date salary is earned, be accrued at the same time or times as the salary would
otherwise be paid in cash, and vest immediately upon grant, with the number of
shares based on the fair market value on the date of award. Stock granted as
stock salary may only be redeemed in three equal, annual installments as
described in the Determination Memorandum. Whether a nunc pro tunc grant or
payment that is labeled stock salary is considered salary or a bonus for
purposes of the Rule is determined based on all the facts and circumstances.

•   Long-term restricted stock. Long-term restricted stock for 2011 services may
only be granted upon the achievement of objective performance criteria developed
and reviewed in consultation with the Office of the Special Master. The
compensation committee must certify (1) the achievement of such criteria, and
(2) that the grant of incentives is appropriate in light of the Company’s
overall circumstances at the time. Such stock must be forfeited unless
conditioned upon the employee’s continued employment through the third
anniversary of grant, unless a termination of employment results from death or
disability; provided, however, that (a) pro rata vesting is permitted after two
years, allowing two-thirds of the grant to vest after two years, with the last
third vesting on the third anniversary, and (b) all or a portion of such stock
may, for good cause certified by the Company’s compensation committee, continue
to vest if the employee retires on or after the second anniversary of the grant
date. The term “retirement” must meet an objective standard established in
consultation with the Office of the Special Master.

•   Other compensation and perquisites. No more than $25,000 in total other
compensation and perquisites (as defined by pertinent SEC regulations) may be
provided to any Covered Employee, absent exceptional circumstances for good
cause shown.

•   Supplemental executive retirement plans and non-qualified deferred
compensation plans. No amounts may be accrued under supplemental executive
retirement plans, and no Company contributions may be made to other
“non-qualified deferred compensation” plans, as defined by pertinent SEC
regulations, for 2011. For the avoidance of doubt, the foregoing limitation does
not (1) apply to employee-funded elective deferral arrangements or (2) preclude
continuing recognition of age and service credit for Company employees for the
purpose of vesting in previously accrued benefits under any plans referred to in
this paragraph.

•   Qualified Plans. For the avoidance of doubt, the Office of the Special
Master has determined that participation by the Covered Employees in
broad-based, tax-qualified retirement and health and welfare plans is consistent
with the public interest standard, and amounts payable under such plans are not
counted against the $25,000 limit on other compensation and perquisites.

E2